Exhibit 10(o) RETIREMENT AGREEMENT This Retirement Agreement (this “Agreement”) is made and entered into this 7th day of November, 2008 by and between Southside Bank (the “Bank”), Southside Bancshares, Inc. (the “Company”), and B. G. Hartley (“Executive”). WHEREAS, Executive currently serves as Chairman and Chief Executive Officer of the Company and the Bank; and WHEREAS, Executive, the Bank and the Company are party to that certain Post Retirement Agreement, dated June 20, 2001, (the “Post Retirement Agreement”), pursuant to which Executive would be entitled to receive certain payments and benefits upon his retirement from the Company, including, among other things, continuing employment with the Bank; and WHEREAS, the Bank, the Company and Executive wish to provide that upon Executive’s retirement from the Company, he similarly will retire from the Bank, and the parties wish to provide for certain payments and benefits upon such retirement or other separation from service; and WHEREAS, in order to memorialize such payments and benefits, the Bank, the Company and Executive desire to terminate the Post Retirement Agreement, dated June 20, 2001, on the date first written above (the “Effective Date”) and to adopt this Agreement as of such Effective Date; THEREFORE, in consideration of the mutual covenants and agreements described below, and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Executive and the Company agree as follows: 1.Termination of Post Retirement Agreement.Executive’s Post Retirement Agreement, dated June 20, 2001, shall be terminated and shall have no further force or effect as of the Effective Date. 2.Retirement. Upon the effective time of Executive’s voluntary resignation as an employee and officer of the Company (the “Retirement Date”), he similarly shall resign as an employee and officer of the Bank.It is expected that, following the Retirement Date, Executive will remain on the board of directors of the Company and/or the Bank. 3.Retirement Benefits.In consideration of Executive’s promises and covenants contained in this agreement: (a)Other Benefits.Executive shall be entitled to receive retirement and other benefits under such plans, programs, practices and policies then maintained by the Company relating to retirement or termination of employment, if any, as are applicable to Executive on the Retirement Date, subject to the terms and conditions of such plan, programs, practices and policies. (b)Retirement Payments.
